Exhibit 10.2

QUICKSILVER RESOURCES INC.

RESTRICTED SHARE AWARD AGREEMENT

 

Participant:                                    
                                                

Number of Restricted Shares:                                                 

Date of Grant:                                       
                                       

1. Under the terms and conditions of the Quicksilver Resources Inc. 2006 Equity
Plan (the “Plan”), a copy of which is attached hereto and incorporated herein by
reference, Quicksilver Resources Inc., a Delaware corporation (the “Company”),
grants to the individual whose name is set forth above (the “Participant”) the
number of restricted shares of the Company’s Common Stock, par value $0.01 per
share (“Common Stock”), set forth above (the “Restricted Shares”). Terms not
defined in this Agreement have the meanings set forth in the Plan.

2. The Restricted Shares may not be transferred, sold, pledged, exchanged,
assigned or otherwise encumbered or disposed of by the Participant, except to
the Company, until the Restricted Shares become vested in accordance with the
schedule set forth below. Any purported transfer, encumbrance or other
disposition of the Restricted Shares before they become vested will be null and
void, and the other party to any such purported transaction will not obtain any
rights to or interest in the Restricted Shares.

 

No. of Vested Shares

  

On and After

[1/3

   First Anniversary of Date of Grant]

[1/3

   Second Anniversary of Date of Grant]

[1/3

   Third Anniversary of Date of Grant]

Notwithstanding the vesting dates set forth above, in the event of a Change in
Control while the Participant is employed by the Company or a Subsidiary or in
the event that the Participant terminates employment with the Company and its
Subsidiaries by reason of retirement at or after the age of 62 and completion of
five years of service, disability (as determined by the Committee in good faith)
or death, any nonvested Restricted Shares will automatically become 100% vested.
If the Participant terminates employment with the Company and its Subsidiaries
for any reason other than such retirement, disability or death, any nonvested
Restricted Shares will be forfeited immediately.

3. Except as otherwise provided herein, the Participant will have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote such shares and receive any dividends that may be paid thereon;
provided, however, that any additional shares of Common Stock or other
securities that the Participant may become entitled to receive pursuant to a
stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or reorganization or any other change in the capital
structure of the Company will be subject to the same restrictions as the
Restricted Shares.

4. The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an



--------------------------------------------------------------------------------

amendment to this Agreement to the extent that the Plan amendment is applicable
hereto; provided, however, that no amendment will adversely affect the rights of
the Participant under this Agreement without the Participant’s consent.

ACCEPTED:

 

 

 

Signature of Participant

 

2